Allowable Subject Matter
Claims 1-3, 5, 8-13, 16-19, 21-22, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward a method and system for initiating a network configuration for a wireless device, the method steps involving determining a subscriber network identity, receiving a request from a device to connect to the subscriber network, the device comprising a SIM whose identity is transformable between a first identity and a second identity, providing a web landing page based on whether or not the identity of the SIM previously underwent an identity transformation, the web landing page configured to transform the identity of the SIM and perform network configuration of the device with the subscriber network.
	Applicant’s independent claims recite after the request is received, checking to determine whether the identity of the SIM previously underwent an identity transformation in which the first identity was transformed into the second identity, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Camilleri et al. (US 9,532,208 B2) discloses a SIM for a wireless device that includes multiple sub-modules with different IMSIs that are switchable.
(US 2011/0294472 A1) discloses providing a local identity/number to a user in each of the subscribed countries on a SIM.
	Jiang (US 7,912,464 B2) discloses assigning multiple IMSIs to a single SIM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461